Case 1:21-mc-00322-DKW-KJM Document 1 Filed 08/23/21 Page 1 of 7      PageID #: 1




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Owners/Requestors
 Wonder One, LLC, et al.


                       UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


  In re Subpoena to                    )   Case No.: 1:21-mc-322
                                       )   (Copyright)
  Leaseweb USA, Inc.                   )
                                       )   APPLICATION FOR 512(h)
                                       )   SUBPOENA
                                       )
                                       )
                                       )

                        APPLICATION FOR 512(h) SUBPOENA


 TO: CLERK OF THE ABOVE-ENTITLED COURT:

       Pursuant to 17 USC 512(h) (hereafter: “512(h)”), Wonder One, LLC; Above

 Suspicion Holdings, LLC; Right Angle Productions, LLC; After Productions, LLC;

 After II Movie, LLC; Morgan Creek Productions, Inc.; Glacier Films 1, LLC; Make

 the Movie, LLC; Temple Picture Holdings, LLC; Vantis Pictures, Ltd; Voltage

 Holdings, LLC; BOB GA, LLC; Bedeviled LLC; Rise Up, LLC; Rodentus, Inc.;
                                       1
 20-023Pa
Case 1:21-mc-00322-DKW-KJM Document 1 Filed 08/23/21 Page 2 of 7           PageID #: 2




 Reliance Entertainment Productions Scandi Ltd.; Blunt Force Trauma, LLC; Broker

 Film, LLC; Midland Entertainment; Burnt Ends, LLC/Landon Johnson; BTX

 Nevada, LLC; Indomina Media, Inc./IPC002 Film, Inc.; Cabin Fever Productions,

 LLC; Xmas Movie, LLC; Colossal Movie Productions, LLC; Markinarium S.r.L;

 Dallas Buyers Club, LLC; Ace Pictures Entertainment, LLC; Dead Trigger Movie,

 LLC; Departures Nevada, LLC; YAR Productions, Inc.; Don Jon Nevada, LLC;

 Industry Releasing, Inc.; WWE Studios Finance Corp; Reliance Entertainment

 Productions 12 Ltd.; Escape Productions, LLC; West Arts, LLC; Backmask, LLC;

 Escape Room Film 2018, LLC; Fun Mom Dinner, LLC; Generation Um Holdings,

 LLC; Imogene Film, LLC; Cielo Tate Island, LLC; Something She, LLC; Hurt

 Locker, LLC; Journey Film Productions, LTD; Home Invasion Nevada, LLC; Killer

 Joe Nevada, LLC; Camp Grey Productions LLC; Above the Clouds, LLC; Broad

 Daylight LLC; Life on the Line, Inc.; Pizza Lovers Productions, Ltd.; YRF USA,

 LLC; Ace in the Hole Productions, LP; Ivan and Elyse Pictures, LLC; Dog Dave

 Productions, LLC; Maxcon Productions, Inc.; Industry Releasing, Inc.;

 Midnightman Holdings, LLC; Bundy Brown Island, LLC; SVZ Productions, INC.;

 Top Cop Productions, LLC; Venice PI, LLC; Signature Entertainment, Ltd.;

 Strategic Motion Ventures LLC; Personal Effects Film Corporation, LLC / PE

 Productions, Inc.; Splintered, LLC; Industry Releasing, Inc.; G Productions, Inc.; H

 Films, Inc.; Sugar Shack Productions Ontario, Inc./The Rest Of Us Inc.; Return to


                                          2
 20-023Pa
Case 1:21-mc-00322-DKW-KJM Document 1 Filed 08/23/21 Page 3 of 7          PageID #: 3




 Sender, LLC; Prism Pictures, Inc.; Rosewood Lane Productions, Inc.; Sand Castle

 Film, LLC; 5G Productions, Inc. (a subsidiary of Grindstone Entertainment Group

 LLC); Secret Films Limited; Enigma Pictures & Videovision           Entertainment;

 Cinestate Seventh Day, LLC; Shock and Awe, LLC; MON, LLC; SF Film, LLC;

 Hybrid, LLC; The Super Productions, LLC; Handsomecharlie Films, Inc./Picture

 Perfect Corporation; Honeybadger, Inc.; Sojo Production, Inc.; Sojo II Productions,

 Inc; Cinestate VFW, LLC; State of the Union Distribution and Collections, LLC;

 Wind River Productions, LLC; Gearshift Distribution Inc./A Stranded Film Inc.;

 Asia & Europe Productions, S.A.; Laundry Films, Inc.; Dog Films, Inc.; Hillview

 798 Productions, LLC dba Elle Virgo Productions; Millennium IP, Inc.; LHF

 Productions, Inc.; Millennium Funding, Inc.; Bodyguard Productions, Inc.; Boxer

 Production Services, Inc.; Rambo V Productions, Inc.; Outpost Productions, Inc.;

 Nikola Productions, Inc.; Hitman Two Productions, Inc.; Killing Link Distribution,

 LLC; FAMILY OF THE YEAR PRODUCTIONS, LLC; I am Wrath Production,

 Inc.; Tokarev Production, Inc.; Hannibal Classics, Inc.; Justice Everywhere

 Productions LLC; Badhouse Studios, LLC; Out of the Box Investment, Inc,; Kremlin

 Films; Out of the Box Investment, Inc.; Speed Kills Productions, Inc.; A.I.C.

 Library, Inc.; Haymaker Films, LLC; AMBI Distribution Corp.; Paradox Studios,

 LLC; Rupture CAL, Inc.; This Beautiful Fantastic UK Limited; FW Productions,

 LLC; FSMQ Film, LLC; Arctic Justice Movie Limited; Paradox Studios, LLC;


                                         3
 20-023Pa
Case 1:21-mc-00322-DKW-KJM Document 1 Filed 08/23/21 Page 4 of 7                          PageID #: 4




 Nancy Cartwright; Bayou Bennett; Daniel Lir; In Search of Fellini, LLC; Picomedia

 srl; Screen Media Ventures, LLC; Ledge Distribution, LLC & Foresight Unlimited,

 LLC; QOTD Film Investment Ltd.; Cell Film Holdings, LLC; Bootleg LLC; KYD

 Film LLC; CYM Film Holdings, LLC; Party Crasher Film Productions; PPB LLC;

 Cook Productions, LLC; BYM Productions, LLC; American Cinema Inspires, Inc.;

 Christmas For A Dollar LLC.; American Cinema International, Inc.; Oasis

 Entertainment, Inc.; Trial Film, LLC; and MeThinx Entertainment (collectively

 “Owner”) hereby apply for issuance of a subpoena to Leaseweb USA, Inc. (the

 service provider) to identify the alleged infringers of Owner’s Copyright protected

 motion pictures.

        512(h) provides the copyright owner with a mechanism to request a subpoena

 from this Court. Particularly, 512(h)(1) provides:

         (1) Request.—

        A copyright owner or a person authorized to act on the owner’s behalf may request the clerk

 of any United States district court to issue a subpoena to a service provider for identification of an

 alleged infringer in accordance with this subsection.

        As stated in the Declaration of Counsel, the undersigned represents the Owner

 of the Copyright protected subject matter.

        512(h)(2) provides:

        (2) Contents of request.—The request may be made by filing with the clerk—

        (A) a copy of a notification described in subsection (c)(3)(A);

                                                   4
 20-023Pa
Case 1:21-mc-00322-DKW-KJM Document 1 Filed 08/23/21 Page 5 of 7                             PageID #: 5




         (B) a proposed subpoena; and

         (C) a sworn declaration to the effect that the purpose for which the subpoena is sought is to

 obtain the identity of an alleged infringer and that such information will only be used for the purpose

 of protecting rights under this title.

         The undersigned provided a representative copy of the notifications described

 in subsection (c)(3)(A) [See Exhibit “A”], a proposed subpoena and the sworn

 declaration.

         512(h)(3) provides:

         (3) Contents of subpoena.—

         The subpoena shall authorize and order the service provider receiving the notification and

 the subpoena to expeditiously disclose to the copyright owner or person authorized by the copyright

 owner information sufficient to identify the alleged infringer of the material described in the

 notification to the extent such information is available to the service provider.

         The proposed subpoena is in accordance with 512(h)(3).

         512(h)(4) provides:

         (4) Basis for granting subpoena.—

         If the notification filed satisfies the provisions of subsection (c)(3)(A), the proposed subpoena

 is in proper form, and the accompanying declaration is properly executed, the clerk shall

 expeditiously issue and sign the proposed subpoena and return it to the requester for delivery to the

 service provider.

         As the undersigned has provided the notification, the proposed subpoena in

 proper form, and the properly executed declaration, the clerk must issue and sign the


                                                    5
 20-023Pa
Case 1:21-mc-00322-DKW-KJM Document 1 Filed 08/23/21 Page 6 of 7              PageID #: 6




 proposed subpoena. 512(h)(4) provides that the Clerk, not a Judge should issue and

 sign the proposed subpoena.

       512(h)(6) provides that “…the procedure for issuance and delivery of the

 subpoena…shall be governed to the greatest extent practicable by those provisions of

 the Federal Rules of Civil Procedure governing the issuance, service, and

 enforcement of a subpoena duces tecum”. That is, 512(h)(6) provides that the

 procedures for the Rule 45 subpoena shall govern. The proposed subpoena is a Rule

 45 subpoena.

       The DC Circuit has determined that a subpoena under 512(h) “may be issued

 only to an ISP engaged in storing on its servers material that is infringing or the

 subject of infringing activity.” Recording Indus. Ass’n of Am., Inc. v. Verizon Internet

 Servs., Inc., 351 F.3d 1229, 1233 (D.C. Cir. 2003). The Eighth Circuit adopted the

 reasoning of the DC Circuit and concluded that 512(h) only applies to ISPs that

 directly store, cache, or provide links to infringing material. See In re Charter

 Communications, Inc., 393 F.3d 771, 776-77 (8th Cir. 2005). Both of these decisions

 turned on the conclusion that the notification described in subsection (c)(3)(A) could

 not be applied to an ISP that acts as a conduit. The Ninth Circuit has not yet concluded

 whether 512(h) applies to ISPs that function as a conduit for infringing material.

 However, the Fourth Circuit recently concluded that notifications similar to those

 described in subsection (c)(3)(A) were sufficient to trigger an ISP’s loss of the


                                            6
 20-023Pa
Case 1:21-mc-00322-DKW-KJM Document 1 Filed 08/23/21 Page 7 of 7           PageID #: 7




 DMCA safe harbor. See BMG Rights Mgmt. (US) LLC v. Cox Commc'ns, Inc., 881

 F.3d 293, 300 (4th Cir. 2018). Accordingly, Owner respectfully submits that the

 Ninth Circuit would likely conclude that 512(h) does also apply to ISPs that directly

 store, cache, or provide links to infringing material.

       For these reasons, the undersigned request that the Clerk of the Court

 expeditiously issue and sign the proposed subpoena and return it to the undersigned

 via ECF to be served on the service provider Hawaiian Telcom, Inc.



       DATED: Kailua-Kona, Hawaii, April 23, 2021.



                                   CULPEPPER IP, LLLC


                                   /s/ Kerry S. Culpepper
                                   Kerry S. Culpepper

                                   Attorney for Owners/Requestors




                                            7
 20-023Pa
